Exhibit 99.2 Management's Discussion and Analysis for the three months ended August 31, 2011 MEDICURE INC. Prepared by Management without review by the Company’s auditor. Message to Shareholders, November 2011 Medicure continues to advance its specialty pharmaceutical business with a focus on the sales and marketing of AGGRASTAT® in the United States.The future of our commercial product is also the primary focus of our research and development investments, as we work to develop and implement a new regulatory and clinical pathway for AGGRASTAT®. Our most significant accomplishment during the first quarter of 2012 was the successful settlement of our previously outstanding debt.The July 18, 2011 transactions coinciding with this settlement were a result of much effort extending back over the past few years. This would not have been possible without the collaboration, effort and support of our creditor, the Province of Manitoba, our Board, staff and my own commitment to Medicure in providing the loan security. We are grateful to all participants. Also during the first quarter, the Company completed a one-time sale of unfinished product inventory to a European pharmaceutical company for U.S. $1.9 million and an option to access clinical and regulatory information recently used to expand the approved use of AGGRASTAT® in the European Union.$460,833 of the proceeds from this transaction are included in revenues for the first quarter of 2012. Net sales of AGGRASTAT®, excluding the sales transaction described above, for the three month period were $1,058,471 compared to $830,205 in the first quarter of the previous year.Management continues to maintain cost control measures implemented over the past several quarters. Medicure continues the enrolment of patients in its Phase II clinical trial of TARDOXALTM for the treatment of Tardive Dyskinesia.Tardive Dyskinesia is a motion disorder that is a common side effect of the use of antipsychotic drugs and effective treatment of this disorder would address an unmet medical need. On behalf of the Board, I want to thank our shareholders, stakeholders and employees for their continued support while we manage our business.We remain committed to creating value from which our shareholders and stakeholders can benefit. Yours sincerely, /s/ Albert D. Friesen Albert D. Friesen, Ph.D Chairman and Chief Executive Officer -1- MEDICURE INC. Management's Discussion and Analysis The following management discussion and analysis (MD&A) is current to November 28, 2011 and should be read in conjunction with Medicure Inc.’s (Medicure or the Company) unaudited condensed consolidated interim financial statements for the three months ended August 31, 2011 which have been prepared for the first time under International Financial Reporting Standards (IFRS).The Company previously prepared its financial statements in accordance with Canadian generally accepted accounting principles (GAAP).For more information regarding the conversion to IFRS, see note 14 of the condensed consolidated interim financial statements, which contains further information and a reconciliation of Medicure's previously reported financial information prepared under Canadian GAAP to IFRS.Except as otherwise noted, the financial information contained in this MD&A and in the condensed consolidated interim financial statements has been prepared in accordance with IFRS.This discussion and analysis provides an up-date to the Management Discussion and Analysis, Audited Consolidated Financial Statements , and the Company's Annual Report on Form 20-F for the year ended May 31, 2011, and should be read in conjunction with these documents.The Company's independent auditors, KPMG LLP Chartered Accountants, have not reviewed the unaudited condensed consolidated interim financial statements.All amounts are expressed in Canadian dollars unless otherwise noted.Additional information regarding the Company is available on SEDAR at www.sedar.com and at the Company's website at www.medicure.com. FORWARD-LOOKING STATEMENTS This MD&A contains forward-looking information as defined in applicable securities laws (referred to herein as “forward-looking statements”) that reflect the Company’s current expectations and projections about its future results. All statements other than statements of historical fact are forward-looking statements.Forward-looking statements are based on the current assumptions, estimates, analysis and opinions of management of the Company made in light of its experience and its perception of trends, current conditions and expected developments, as well as other factors which the Company believes to be relevant and reasonable in the circumstances. The Company uses words such as “believes,” “may,” “plan,” “will,” “estimate,” “continue,” “anticipates,” “intends,” “expects,” and similar expressions to identify forward-looking statements, which, by their very nature, are not guarantees of the Company’s future operational or financial performance, and are subject to risks and uncertainties, both known and unknown, as well as other factors that could cause the Company’s actual results, performance, prospects or opportunities to differ materially from those expressed in, or implied by, these forward-looking statements. Specifically, this MD&A contains forward-looking statements regarding, but not limited to: · intention to sell and market its acute care cardiovascular drug, AGGRASTAT® (tirofiban hydrochloride) in the United States and its territories through the Company's U.S. subsidiary, Medicure Pharma Inc.; · intention to develop and implement clinical, regulatory and other plans to generate an increase in the value of AGGRASTAT® through the Company's Barbados subsidiary, Medicure International, Inc. (Barbados), which is the owner of this asset; · intention to develop TARDOXALTM for neurological disorders; · intention to investigate and advance certain other product opportunities; · intention to obtain and/or expand regulatory approval for the Company's products; · expectations with respect to the cost of the testing and commercialization of the Company's products; · sales and marketing strategy; · anticipated sources of revenue; · intentions regarding the protection of the Company's intellectual property; · business strategy; and · intention with respect to dividends. -2- MEDICURE INC. Management's Discussion and Analysis Inherent in forward-looking statements are known and unknown risks, uncertainties and other factors beyond the Company’s ability to predict or control that may cause the actual results, events or developments to be materially different from any future results, events or developments expressed or implied by such forward-looking statements.Such risk factors include, among others, the Company’s future product revenues, stage of development, additional capital requirements, risks associated with the completion and timing of clinical trials and obtaining regulatory approval to market the Company’s products, the ability to protect its intellectual property, dependence upon collaborative partners, changes in government regulation or regulatory approval processes, and rapid technological change in the industry.These factors should be considered carefully and readers are cautioned not to place undue reliance on such forward-looking statements. Actual results and developments are likely to differ, and may differ materially, from those expressed or implied by the forward-looking statements contained in this MD&A. Such statements are based on a number of assumptions which may prove to be incorrect, including, but not limited to, assumptions about: · general business and economic conditions; · the impact of changes in Canadian-US dollar and other foreign exchange rates on the Company's revenues, costs and results; · the timing of the receipt of regulatory and governmental approvals for the Company's research and development projects; · the ability of the Company to continue as a going concern; · the availability of financing for the Company's commercial operations and/or research and development projects, or the availability of financing on reasonable terms; · results of current and future clinical trials; · the uncertainties associated with the acceptance and demand for new products; · clinical trials not being unreasonably delayed and expenses not increasing substantially; · government regulation imposing requirements that significantly increase expenses or that delay or impede the Company's ability to bring new products to market; · the Company's ability to attract and retain skilled staff; · inaccuracies and deficiencies in the scientific understanding of the interaction and effects of pharmaceutical treatments when administered to humans; · market competition; · tax benefits and tax rates; and · the Company's ongoing relations with its employees and with its business partners. Although management of the Company believes that these forward-looking statements are based on reasonable assumptions, a number of factors could cause the actual results, performance or achievements of the Company to be materially different from the future results, performance or achievements expressed or implied by such forward-looking statements. The forward-looking statements contained in this MD&A [and any documents incorporated by reference herein] are expressly qualified by this cautionary statement. The Company cautions the reader that the foregoing list of important factors and assumptions is not exhaustive.Events or circumstances could cause actual results to differ materially from those estimated or projected and expressed in, or implied by, these forward-looking statements.The reader should also carefully consider the matters discussed under “Risk Factors” in this MD&A which provides for additional risks and uncertainties relating to the Company and its business. The Company undertakes no obligation to update publicly or otherwise revise any forward-looking statements or the foregoing list of factors, whether as a result of new information or future events or otherwise, other than as may be required by applicable legislation. -3- MEDICURE INC. Management's Discussion and Analysis Company Profile Medicure is a specialty pharmaceutical company engaged in the research, clinical development and commercialization of human therapeutics.The Company’s primary operating focus is on the sale and marketing of its acute care cardiovascular drug, AGGRASTAT® (tirofiban hydrochloride) in the United States and its territories through its U.S. subsidiary, Medicure Pharma, Inc.Intellectual property and rights relating to the sale of AGGRASTAT® in the United States are owned by Medicure International, Inc., a subsidiary of Medicure Inc. The research and development activities of the Company and its subsidiaries are focused on developing new plans related to AGGRASTAT® and, secondly, on the clinical development of TARDOXALTM for neurological disorders.The Company also continues to explore certain other product opportunities. Strategic changes made over past years, coupled with focused capital conservation efforts, have assisted the Company in reducing its use of capital.The Company's ability to continue in operation for the foreseeable future remains dependent upon the effective execution of its business development and strategic plans.Currently, the Company estimates it has sufficient working capital and revenue to fund ongoing operations for the foreseeable future . Recent Developments Sale of inventory: On July 6, 2011, Medicure International, Inc. entered into an agreement with Iroko Cardio, LLC (Iroko) to advance AGGRASTAT® in each of Medicure and Iroko's respective territories. Iroko owns rights to AGGRASTAT® outside of the Company's territory. Under the terms of the agreement, the Company transferred to Iroko AGGRASTAT® unfinished product from inventory on hand and the rights to purchase additional quantities from a third party. In turn, Iroko paid Medicure International Inc. US$1,059,000 on July 6, 2011 and agreed to pay an additional US$850,000 on or before November 1, 2011, subject to certain conditions, which have been met.This amount has been paid subsequent to August 31, 2011.In addition, Iroko made available to the Company certain analytical methods for testing of AGGRASTAT® drug product and provided the Company the option to obtain certain data used by Iroko to obtain changes to the approved use of AGGRASTAT® in Europe.If the Company exercises its option to obtain the data and is successful in getting changes to the approved use of AGGRASTAT® in the United States, Iroko will be entitled to receive aroyalty of up to US$3.5 million on future AGGRASTAT® sales based on a percentage of sales. Debt settlement and related transactions: On July 18, 2011, Medicure International, Inc. settled its long-term debt to Birmingham Associates Ltd. in exchange for; i) $4,750,000 in cash; ii) 32,640,043 common shares of Medicure Inc.; and iii) a royalty on future AGGRASTAT® sales until 2023.The royalty is based on four percent of the first $2,000,000 of quarterly AGGRASTAT® sales and the royalty increases on sales exceeding that amount. In addition, Medicure borrowed $5,000,000 from the Government of Manitoba, under the Manitoba Industrial Opportunities Program, to support the Company. The loan bears interest annually at the crown company borrowing rate plus two percent and matures on July 1, 2016.The loan repayment schedule is interest only for the first 24 months, with blended principal and interest payments made monthly thereafter until maturity.The loan is secured by the Company's assets and guaranteed by the Company's Chief Executive Officer and entities controlled by the Chief Executive Officer. The Company issued 20,000,000 common shares of the Company in consideration for the guarantee to the Company's Chief Executive Officer and entities controlled by the Chief Executive Officer.The Company relied on the financial hardship exemption from the minority approval requirement of Multilateral Instrument (MI) 61-101.Specifically, pursuant to MI 61-101, minority approval is not required for a related party transaction in the event of financial hardship in specified circumstances. Additionally, the Company renewed its consulting agreement with its Chief Executive Officer for a term of five years, at a rate of $180,000 annually. Stock options: On July 18, 2011, the Company issued 12,542,000 stock options to employees and consultants of the Company, including the Chief Executive Officer and Chief Operating Officer, at an exercise price of $0.10 per common share.The options vested immediately and expire after ten years. -4- MEDICURE INC. Management's Discussion and Analysis Appointment of President and Chief Operating Officer: On July 25, 2011, the Company appointed Mr. Dawson Reimer as President and Chief Operating Officer. Appointment of Chief Financial Officer: On September 21, 2011, the Company appointed Mr. James Kinley CA as Chief Financial Officer. Graduation to the TSX Venture Exchange: On October 24, 2011, the Company graduated from the NEX board of the TSX Venture Exchange to the TSX Venture Exchange as a Tier 2 issuer . Commercial: AGGRASTAT® is a GP IIb/IIIa receptor antagonist used for the treatment of acute coronary syndrome (ACS), including unstable angina and non-ST elevated myocardial infarction (NSTEMI).Intellectual property and rights relating to the sale of the product in the United States are owned by Medicure International, Inc. (Barbados), a wholly owned subsidiary of Medicure Inc. Medicure Pharma, Inc., also a wholly owned subsidiary of Medicure Inc., sells AGGRASTAT® in the United States under a distribution agreement with Medicure International, Inc. (Barbados).Medicure’s home office staff based in Winnipeg, Manitoba provide administrative and management support to Medicure Pharma, Inc Net revenue from the sale of AGGRASTAT® for the three months ended August 31, 2011 increased 27% over the net revenue for the three months ended August 31, 2010 when excluding the one-time sale of unfinished product inventory.All of the Company’s sales are denominated in US dollars.The increase is attributable to an increase in wholesale purchasing of AGGRASTAT®, a reduction in hospital discounts and fluctuations in the U.S. dollar exchange rate.Although wholesale purchasing generally reflects hospital demand, it is also subject to fluctuations attributed to wholesaler inventory adjustments. Going forward and contingent on sufficient finances being available, the Company plans to explore opportunities to further expand revenue through strategic investments related to AGGRASTAT® and the acquisition of other niche products that fit the commercial organization. Research and Development: The research and development activities of Medicure and its subsidiaries are now primarily focused on the development and implementation of a new regulatory, clinical and brand strategy for AGGRASTAT®.The extent to which the Company is able to invest in this plan is dependant upon the availability of sufficient finances. The primary, non-AGGRASTAT® research and development activity is TARDOXALTM for the treatment of Tardive Dyskinesia (TD).This program evolved from Medicure’s extensive clinical experience with MC-1, a naturally occurring small molecule, for cardiovascular conditions.A modest amount of capital is being used for an ongoing Phase II clinical study of TARDOXALTM.The Company is pursuing in out-licensing its library of small molecule antithrombotic drugs. The following table summarizes the Company’s research and development programs, their therapeutic focus and their stage of development. Product Candidate Therapeutic focus
